Case 2:21-cv-05962-DSF-SK Document1 Filed 07/23/21 Pagelof7 Page ID#:1

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com

—

 

 

 

 

 

 

 

2 PHILLIP S. BATHER #273236, PBather@DarrasLaw.com
3 fB) DarrasLaw
4 3257 East Guasti Road, Suite 300
Ontario, California 91761-1227
° Telephone: (909) 390-3770
6 Facsimile: (909) 974-2121
7 Attorneys for Plaintiff
8 MICHAEL McDUFFIE
9 UNITED STATES DISTRICT COURT
10 CENTRAL DISTRICT OF CALIFORNIA
eS 1
% 12 MICHAEL McDUFFIE, Case No:
co 13 Plaintiff, COMPLAINT FOR BENEFITS UNDER
14 AN EMPLOYEE WELFARE BENEFIT
G 15 VS. PLAN
(2 16 LIFE INSURANCE COMPANY OF
NORTH AMERICA,
17
Defendant.
18
19
20 Plaintiff alleges as follows:
21 1. This Court’s jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337
22 and 29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security
23 Act of 1974, 29 U.S.C. § 1101, et seq. (hereafter “ERISA”) as it involves a claim by
24 Plaintiff for disability benefits under an employee benefit plan regulated and governed
25 under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.
26 § 1331 as this action involves a federal question.
27 2. The ERISA statute at 29 U.S.C. § 1133, in accordance with Regulations of
28 the Secretary of Labor, provides a mechanism for internal appeal of benefit denials.

1-

 

COMPLAINT
Case 2:21-cv-05962-DSF-SK Document1 Filed 07/23/21 Page 2of7 Page ID #:2

—

Those avenues of appeal have been exhausted.

 

2 3. Plaintiff is informed and believes and thereon alleges that the Chicago
3 Bridge & Iron Group Long Term Disability Plan (“Plan”) is an employee welfare benefit
4 plan established and maintained by Chicago Bridge & Iron (“CBI”), to provide its
5 employees and those of its subsidiaries and affiliates, including Plaintiff, MICHAEL
6 MCDUFFIE (“Plaintiff? and/or Mr. MCDUFFIE’), with income protection in the event of a
7 disability and is the Plan Administrator.
8 4. Plaintiff alleges upon information and belief that Defendant, LIFE
9 INSURANCE COMPANY OF NORTH AMERICA (“LINA’), is, and at all relevant times
10 was, a corporation duly organized and existing under and by virtue of the laws of the
= 11 State of Pennsylvania, authorized to transact and transacting the business of insurance
a 12 in this state, and, the insurer and Claims Administrator for the Plan.
VY} 13 5. Plaintiff further alleges that venue is proper in this district pursuant to 29
- 14 U.S.C. § 1132(e)(2) in that defendant LINA, who fully insured the policy and who is
© 15 ultimately liable if Plaintiff is found disabled, may be found in this district. Since on or
16 about November 1, 1956, LINA has been registered as a corporation with the state of
17 California, has extensive contacts within the state, employs California residents,
18 conducts ongoing business within the state and therefore, may be found within the
19 state. |
20 6. At all relevant times Plaintiff was a resident and citizen of the United
21 States, an employee of CBI, its successors, affiliates and/or subsidiaries, and a
22 participant in the Plan.
23 7. Based upon information and belief, Plaintiff alleges that at all relevant
24 times herein Plaintiff was covered under group disability policy number FLK-0980162
25 (the “Policy”) that had been issued by Defendant LINA to CBI to insure its Plan, and the
26 eligible participants and beneficiaries of the Plan, including Plaintiff.
27 8. The subject Policy promised to pay Plaintiff monthly long term disability
28 benefits for a specified period of time should he become disabled. Therefore, LINA both

-2-

 

COMPLAINT
Case 2:21-cv-05962-DSF-SK Document1 Filed 07/23/21 Page 3of7 Page ID#:3

 

 

1 funds and decides whether claimants will receive benefits under the Plan and as such
2 suffers from a structural conflict which requires additional skepticism.
3 9. Based upon information and belief, Plaintiff alleges that, according to the
4 terms of the Plan, if Plaintiff became disabled, LINA promised to pay long term disability
5 benefits to Plaintiff as follows:
6 e Elimination Period: 180 Days
7 e Gross Disability Benefit: The lesser of 60% of an Employee’s monthly
8 Covered Earnings rounded to the nearest dollar or the Maximum Disability
9 Benefit.
10 ° Maximum Disability Benefit: $5,000 per month
11 e Definition of Disability/Disabled:
12 o The Employee is considered Disabled if, solely because of Injury or
13 Sickness, he or she is:
14 = 1. Unable to perform the material duties of his or her Regular
15 Occupation; and
16 « 2. Unable to earn 80% or more of his or her Indexed
17 Earnings from working in his or her Regular Occupation.
18 o After Disability Benefits have been payable for 24 months, the
19 Employee is considered Disabled if, solely due to Injury or
20 Sickness, he or she is:
21 = 1. unable to perform the material duties of any occupation for
22 which he or she is, or may reasonably become, qualified
23 based on education, training or experience; and
24 » 2. Unable to earn 60% or more of his or her Indexed
25 Earnings.
26 10. Prior to his disability under the terms of the Plan, Plaintiff, who had been
27 employed with CBI, was working as a Painter.
28 11. Onor about July 11, 2015, Plaintiff became disabled as defined by the

-3-
COMPLAINT
Case 2:21-cv-05962-DSF-SK Document1 Filed 07/23/21 Page4of7 Page ID#:4

—

terms of the Plan and timely submitted a claim to LINA for payment of disability benefits.

 

2 12. LINA initially approved Plaintiff's claim and paid Plaintiff disability benefits
3 under the Plan.
4 13. | However, on or about July 18, 2019, LINA unreasonably and unlawtully
5 denied his long term disability claim. And, on or about April 17, 2020 and March 24,
6 2021, LINA unreasonably and unlawfully upheld its denial of the disability claim.
7 14. | According to LINA’s denial letters:
8 e July 18, 2019: “Payments have been made through July 18, 2019
9 and no further benefits are due. ... You have the right to bring a
10 legal action for benefits under the Employee Retirement Income
s 11 Security Act of 1974 (ERISA) section 502(a) following an adverse
a 12 benefit determination on appeal.”
pt 13 e March 24, 2021: “After completing our review of your client's
= 14 claim, we are unable to continue paying benefits beyond July 18,
© 15 2019. ...At this point in time you have exhausted all administrative
(O 16 levels of appeal and no further appeals will be considered.
i 17 ...Please note that you have the right to bring a legal action for
18 benefits under the Employee Retirement Income Security Act of
19 1974 (ERISA) section 502(a) following an adverse benefit
20 determination on appeal.”
21 15. In so doing, LINA unreasonably and unlawfully failed to timely identify the
22 medical personnel who reviewed Plaintiff's file; relied upon the opinions of physicians
23 who were financially biased and/or not qualified to refute the findings of Plaintiff's board
24 certified physicians; relied strictly upon physica! requirements of occupations instead of
25 taking into consideration the non-exertional requirements of Plaintiff's regular, or any,
26 occupation; and misrepresented the terms of the Policy.
2/7 16. Additionally, LINA knew, or should have known, that the documentation
28 submitted to and/or obtained by LINA clearly substantiated Plaintiffs disability and

-4-

 

COMPLAINT
Case 2:21-cv-05962-DSF-SK Document1 Filed 07/23/21 Page5of7 Page ID#:5

—

entitled him to benefits under the Plan.

 

2 17. To date, even though Plaintiff has been disabled, LINA has not paid
3 Plaintiff any disability benefits under the Policy since on or about July 18, 2019. The
4 unlawful nature of LINA’s denial decision is evidenced by, but not limited to, the
5 following:
6 ° LINA engaged in procedural violations of its statutory obligations under
7 ERISA, including, but not limited to, failing to promptly identify the medical
8 consultants who reviewed his file; failing to timely advise Plaintiff of what
9 specific documentation it needed from him to perfect his claim; and
10 . LINA ignored the obvious, combed the record, and took selective evidence
= 11 out of context as a pretext to deny Plaintiffs claim; and
« 12 ° LINA ignored the opinions of Plaintiffs board certified treating physicians
Y} 13 and/or misrepresented the opinions of Plaintiff's treating physicians.
c 14 Deference should be given to the treating physicians’ opinions as there are
© 15 no specific, legitimate reasons for rejecting the treating physicians’ opinions
16 which are based on substantial evidence in the claim file. Further, LINA’s
17 highly conflicted physicians’ opinions do not serve as substantial evidence
18 as they are not supported by evidence in the claim file nor are they
19 consistent with the overall evidence in the claim file.
20 18. Additionally, ERISA imposes higher-than-marketplace quality standards
21 on insurers. It sets forth a special standard of care upon a plan administrator, namely,
22 that the administrator “discharge [its] duties” in respect to discretionary claims
23 processing “solely in the interests of the participants and beneficiaries” of the plan, §
24 1104(a)(1); it simultaneously underscores the particular importance of accurate claims
25 processing by insisting that administrators “provide a ‘full and fair review’ of claim
26 denials,” Firestone, 489 U.S., at 113 (quoting § 1133(2)); and it supplements
2/7 marketplace and regulatory controls with judicial review of individual claim denials, see
28 § 1132(a)(1)(B).

-5-
COMPLAINT
Case 2:21-cv-05962-DSF-SK Document1 Filed 07/23/21 Page6of7 Page ID #:6

 

1 19. Asa direct and proximate result of LINA’s failure to provide Plaintiff with
2 disability benefits, Plaintiff has been deprived of said disability benefits owed under the
3 Plan since on or about July 19, 2019.
4 20. Asa further direct and proximate result of the denial of benefits, Plaintiff
5 has incurred attorney fees and costs to pursue this action, and is entitled to have such
6 fees and costs paid by defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA §
7 502(g)(1).
8 21. Acontroversy now exists between the parties as to whether Plaintiff was
9 disabled as defined in the Plan. Plaintiff seeks the declaration of this Court that he
10 meets the Plan’s definition of disability and consequently is entitled to all benefits from
= 11 the Plan to which he might be entitled while receiving disability benefits, with
a 12 reimbursement of all expenses and premiums paid for such benefits from the beginning
VW} 13 of his claim through the present. In the alternative, Plaintiff seeks a remand for a
. 14 determination of Plaintiff's claim consistent with the terms of the Plan.
© 15 WHEREFORE, Plaintiff prays for relief against Defendant as follows:
(J 16 1. An award of benefits in the amount not paid Plaintiff beginning on or about
17 July 19, 2019, together with interest at the legal rate on each monthly payment from the
18 date it became due until the date it is paid; plus all other benefits from the Plan to which
19 he might be entitled while receiving disability benefits, with reimbursement of all
20 expenses and premiums paid for such benefits or, in the alternative, a remand fora
21 determination of Plaintiff's claim consistent with the terms of the Plan;
22 iT]
23
24 /fl
25
26 ITf
27
28 nal

-6-
COMPLAINT
és
socal
©
=
©
A

 

Case 2:21-cv-05962-DSF-SK Document1 Filed 07/23/21 Page 7of7 Page ID#:7

 

1 2. An order determining Plaintiff is entitled to disability payments/benefits so
2 long as he remained disabled as defined in the Plan;
3 3. For reasonable attorney fees and costs incurred in this action; and,
4 4. For such other and further relief as the Court deems just and proper.
5
6 Dated: July 22, 2021 [> DarrasLaw
7
LZ ASA
FRANK N. DARRAS
9 SUSAN B. GRABARSKY
40 PHILLIP S. BATHER
Attorneys for Plaintiff
11 MICHAEL McDUFFIE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

-7-

 

COMPLAINT
